Citation Nr: 0819381	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1958 to January 
1959.  He was born in 1936.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran originally filed a claim for service connection 
for a lung disorder in January 1959.  The RO denied service 
connection in a May 1959 rating decision.  Thereafter, the 
veteran appealed his claim.  In a March 1960 decision, the 
Board confirmed the May 1959 RO rating decision and denied 
service connection for pulmonary tuberculosis.

Subsequently, the RO declined to reopen the veteran's claim 
for service connection for pulmonary tuberculosis in January 
1960, January and April 1961, and April 1962 rating 
decisions. 

The veteran appealed the April 1962 rating decision, which 
was confirmed by the Board in a September 1962 decision. 

Thereafter, the Board confirmed the RO's decisions to decline 
reopening the veteran's claim in February 1967, April 1968, 
and October 1970. 

A January 1998 rating decision also declined to find that new 
and material evidence had been received to reopen the 
veteran's claim for service connection for pulmonary 
tuberculosis. 

In May 2000, the United States Court of Appeals for Veterans 
Claims (Court) dismissed the veteran's appeal of the March 
1960, February 1967, April 1968, and October 1970 Board 
decisions for lack of jurisdiction, because the claim was 
then still pending at the Board.

In a decision in May 2005, the Board found that new and 
material evidence had not been submitted to reopen the claim 
for entitlement to service connection for PTB.

The veteran took an appeal to Court.  Pursuant to a Joint 
Motion, in a May 2007 order, the Court vacated the 2005 Board 
decision.  The case was returned to the Board, which in turn 
remanded the case in October 2007 for the addressing of 
certain procedural considerations stated therein, 
specifically in compliance with Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).  That action has been completed; a 
Supplemental Statement of the Case (SSOC) has been issued to 
include a listing of all pertinent evidence considered and 
regulations as to what was required particularly for new and 
material cases, how that might be obtained, etc.; the veteran 
and his attorney were given the opportunity to respond; and 
the case has been returned for final appellate review.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the VARO determined 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for PTB; he did 
not timely appeal, and the decision became final.  

2.  Evidence submitted since the January 1998 decision, by 
itself and/or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence received since the final January 1998 determination 
wherein the RO determined that the veteran had not submitted 
evidence to reopen his claim for service connection for 
pulmonary tuberculosis is not new and material, and the 
veteran's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed his most recent claim to reopen in 1997, 
supplemented in 1998, which was followed by a rating decision 
in August 2002.  He filed a Notice of Disagreement (NOD) and 
a timely appeal, as noted above.  The case has since been to 
the Court and remanded by the Board for development including 
VCAA notice and other procedural matters including in keep 
with Kent, supra. 

Throughout, the VARO sent him an explanatory letters, SOC and 
SSOC's, etc.  In the aggregate, the Board finds that the RO 
has satisfied the duty to notify and assist under the VCAA.  
The content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of his opportunities to submit 
additional evidence.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  Neither the veteran nor 
his lawyer has suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  
Moreover, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that, after the remand from 
the Court, the RO provided the veteran and his attorney with 
a detailed duty-to-assist letter in December 2007 which 
included the information required by Dingess.  A February 
2008 SSOC then readjudicated the claim.  

In the aggregate, the veteran and his lawyer have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
attorney had demonstrated actual knowledge of the information 
and evidence necessary to establish the claim) and related 
notification requirements have been fulfilled as contemplated 
under pertinent guidelines.  Any presumption of error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's own personal opinion that his disabilities are 
of service origin is entitled to minimal probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Even recent judicial refinements of that Espiritu premise 
would not benefit the veteran in this case, given the nature 
of the evidence of record herein.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1998 decision, which was the 
most recent final adjudication which disallowed the veteran's 
claim. 

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that both new and material evidence has been submitted.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

A July 1958 service record shows the veteran was examined and 
found physically qualified for enlistment. It was reported 
his chest X-ray was negative.  A July 1958 enlistment 
examination report shows the veteran's lungs and chest were 
normal, and again his chest X-ray was negative.  No defects 
or diagnoses were noted, and he reported no history of cough 
or tuberculosis.

An August 1958 service record shows that an X-ray gave an 
impression of tuberculosis, minimal, activity undetermined.

A September 1958 service record provides a narrative summary 
of the veteran's disorder.  He was admitted to the sick list 
in a U.S. Naval Hospital in September 1958 with a diagnosis 
of granulomatous disease, pulmonary, etiology undetermined, 
noted as having existed prior to enlistment.  He had no 
complaints on admission.  It was reported that a routine 
chest X-ray soon after the enlistment examination had 
revealed a pulmonary infiltrate in the right upper lobe.  He 
denied any history of chronic productive cough, hemoptysis, 
night sweats, chest pain, or loss of weight. 

The veteran's physical examination on admission to the 
hospital was essentially within normal limits.  The admission 
chest X-ray revealed a fibrotic infiltrate in the extreme 
right apical region.  The diagnosis was changed to 
infiltration, pulmonary, cause undetermined, existed prior to 
enlistment, not misconduct, not line of duty.  

It was the opinion of the Board of Medical Survey that the 
veteran did not meet the minimum standards for enlistment or 
induction, that he was unfit for further Navy service by 
reason of physical disability, and that the disability was 
neither incurred in nor aggravated by service.  The veteran 
was informed of the findings of the Board of Medical Survey, 
and initially indicated that he did not wish to submit a 
statement in rebuttal.

A November 1958 service record shows a diagnosis of 
infiltration, pulmonary, cause undetermined.  It was noted 
that the veteran had decided to challenge the decision of the 
Board of Medical Survey, and was sent before a Physical 
Evaluation Board in September 1958.  The Physical Evaluation 
Board concurred with the previous findings and recommended an 
administrative discharge.  The veteran's course, while in 
hospital, was not remarkable.  He had no symptoms or 
complaints.

In September 1959, the veteran underwent VA examination.  It 
was noted that he had had a diagnosis of pulmonary infiltrate 
with an undetermined cause in September 1958 as a result of a 
routine chest X-ray.  However, he complained of no symptoms 
and had no cough.  Examination of the respiratory system 
showed the veteran's chest was very well developed and 
symmetrical.  Palpation, percussion, and auscultation were 
entirely negative.  There was no coughing during the 
examination.  A chest X-ray showed the left lung was clear.  
There were a few ill-defined shadows in the right upper lung 
field, which appeared as fibrotic strands.  The diagnosis was 
pulmonary fibrosis, right apex, with etiology undetermined.

In September 1959, the veteran testified before an RO Rating 
Board at a personal hearing.  He indicated that he underwent 
examination when he entered service.  The Rating Board agreed 
to have the veteran examined and to request his X-rays from 
service for comparison to present X-ray reports.

A September 1960 private X-ray report shows an impression 
suggestive of pulmonary tuberculosis, minimal, probably 
inactive.

April 1961 affidavits indicate that two of the veteran's 
friends stated he was in good health in 1957 when he was on 
his university swimming team.

In an April 1962 report, a chief medical officer interpreted 
the veteran's numerous X-ray films.  The instructions noted 
that the veteran believed that a February 1958 X-ray did not 
pertain to him and belonged to someone else.  The 
instructions asked the medical officer to opine as to whether 
all the X-rays were of the veteran.  The physician indicated 
that pulmonary tuberculosis was found on induction.  
Advancement in lesions was not demonstrated in subsequent 
service films.  The tuberculosis shown in service was a 
lesion of reinfection type, not primary type.  The physician 
indicated that the earliest film showing advancement was 
dated in February 1958.  In the April 1962 report, the 
physician indicated that all the films, including the 
February 1958 X-rays, belonged to the same individual.  The 
conclusion, after examination of X-rays dated in February, 
July, August, and September 1958 and September 1959, was that 
he had probable minimal pulmonary tuberculosis, right upper 
lobe, stabilized.

A November 1962 private X-ray report shows the veteran was 
radiologically stabilized and inactive, with minimal right 
upper lung zone infiltrates for the previous three years.

A February 1964 private X-ray report shows no significant 
change in the minimal fibrotic changes in the right apex, 
which probably represented the end result of a previous 
infectious process and were radiologically stabilized and 
inactive.

In an August 1967 written statement, a friend of the veteran 
indicated that he was examined for enlistment at the same 
time as the veteran.  He asserted that the veteran was 
evidently found qualified for enlistment, since he and the 
veteran were inducted together.

An October 1967 VA X-ray report shows irregular densities in 
the right apex.  The impression was pulmonary tuberculosis, 
minimal, bilateral, stationary from March 1965.

May to December 1969 private records show the veteran was 
hospitalized complaining of a cough, back pain, and 
hemoptysis.  The final diagnosis was pulmonary tuberculosis, 
quiescent, chemotherapy and pharyngitis, acute.

An April 2003 X-ray report shows the veteran had pulmonary 
tuberculosis, far advanced.

In a September 2004 written statement, M.P., M.D., indicated 
that the veteran was seen for chest X-ray examination in 
April 2003, November 2003, and August 2004. All chest X-rays 
showed pulmonary tuberculosis, far advanced, which meant he 
had extensive lesions on both lung fields.

The January 1998 rating decision, which as noted above, was 
one of a long series of similar actions by RO and Board, 
declined to find that the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for pulmonary tuberculosis.  The veteran did not file an NOD 
to initiate an appeal.  Thus, the January 1998 rating 
decision was final.  No other rating decision specifically 
addressed the issue of service connection for pulmonary 
tuberculosis until the August 2002 rating decision, as to 
which the veteran perfected the current appeal.

At the time of the January 1998 rating decision, the 
veteran's claims file included his service records, the VA 
examination, the affidavits from his friends, and numerous 
post-service X-ray and hospitalization reports.

In denying the veteran's claim in January 1998, the RO 
indicated that the additional evidence, while new, failed to 
show either that the veteran did not have tuberculosis when 
he enlisted in the military or that it had been aggravated 
during his period of service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, supra; Butler v. Brown, 9 Vet. App. 167, 
171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The evidence of record submitted in conjunction with the 
veteran's request to reopen his claim consisted of more 
detailed records from the veteran's hospitalization in 1969 
and current X-ray reports and written statements showing the 
veteran now had pulmonary tuberculosis, far advanced.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for pulmonary tuberculosis.  
While the additional private hospitalization and X-ray 
reports do technically constitute "new" evidence, in that 
they were not of record at the time of the previous decision, 
they are not material because they do not bear directly and 
substantially on the issue at hand, specifically they do not 
establish a fact necessary to substantiate the claim and do 
not raise a possibility of substantiating that claim.  

In this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the veteran has tuberculosis that is 
of in-service origin or that any disability which existed 
prior to service was aggravated therein.  

The new evidence is similar in nature to that previously of 
record in that it does not in any way provide competent 
information showing that the veteran either did not have 
tuberculosis prior to his military enlistment; or 
alternatively, and the more prevalent scenario, that his pre-
existing tuberculosis was permanently aggravated to any 
extent whatsoever, and certainly not beyond its normal 
progression, during or otherwise attributable to his period 
of active duty.  

In reaching the above determination, the Board notes that the 
veteran was considered qualified for enlistment at the time 
of his examination, and at least one report indicated his 
chest X-ray was normal.  However, the veteran's X-ray records 
were thoroughly evaluated on prior occasions, and it was 
determined that the findings did indicate that his 
tuberculosis pre-existed his entry into service.  

Although the PTB disorder may have been inadvertently not 
recorded on the enlistment X-ray, it was certainly identified 
shortly thereafter and determined to be the continuation of 
the ongoing disorder, not the initial symptoms.  And it  was, 
in fact, later clearly identified on an X-ray prior to 
service in February 1958, well before he entered service in 
July 1958, unequivocally rebutting the presumption of 
soundness.  It is critical, as noted earlier, to stipulate 
that the X-rays are credible, and that they were not only 
compared substantively to one another with regard to the 
activity or inactivity demonstrated, progression, etc., but 
the examining expert concluded that these X-rays were all 
from the same individual, namely the veteran.

Thereafter, myriad VARO and Board decisions found that the 
veteran's tuberculosis was not attributable, under any 
potential theory, to service.  The new evidence most recently 
submitted by the veteran merely restates that he has a 
current tuberculosis diagnosis.  It does not help to show 
that it is in any way associated with service on any premise.  
Also, the medical opinion of record on that point affirms 
that the symptoms of the veteran's tuberculosis in service 
showed that it was a disorder which pre-existed his active 
duty, not that they were aggravated therein.  There is no 
medical opinion to the contrary.  And while the veteran may 
offer his observations, but he is not qualified to present a  
diagnosis, medical etiology, or causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge," aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, et al, supra.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for pulmonary tuberculosis.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  

Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  The evidence 
in that regard is not equivocal, and a reasonable doubt to be 
raised in his favor has not been raised.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for pulmonary tuberculosis 
(PTB); the appeal is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


